Citation Nr: 1705944	
Decision Date: 02/28/17    Archive Date: 03/03/17

DOCKET NO.  12-05 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1976 to September 1987, and from September 1990 to June 1991.

The case comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that rating decision, the RO continued the 30 percent disability rating for the Veteran's service-connected PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Additional relevant medical records were added to the claims file after the most recent April 2013 supplemental statement of the case (SSOC), without a written waiver of RO review.  The Veteran indicated in a February 2017 Additional Evidence Response Form that he wanted the case sent back to the AOJ for review of the additional evidence prior to Board adjudication.  

Consequently, this case will be returned to the AMC/RO for additional development prior to Board adjudication.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must readjudicate the claim of entitlement to an evaluation in excess of 30 percent for PTSD with consideration of the evidence submitted following the April 2013 SSOC.

2.  If the benefits sought on appeal remains denied, the Veteran must be issued an appropriate SSOC, which reflects consideration of the evidence received since the prior SSOC, and afford the Veteran an opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




